Title: To John Adams from Rosseter Cotton, 22 September 1824
From: Cotton, Rosseter
To: Adams, John


				
					Sir
					Plymouth Septr. 22d 1824
				
				Mrs. Quincy was this day in my office looking at the Colony records, and mentioned to Mr. Davis that you would be gratified to see the Will of Capt: Myles Standish, I have copied it, and send it to you by Mrs. Quincy, if it gives you as much pleasure in reading it as it does me in sending it to you I shall be well paid for the little trouble I have had in copying it.—I am with the highest / respect yours &c
				
					Rosseter Cotton
				
				
			